DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 25,31-35, 37, and 38 are pending.  Claims 1-4, 6, 8-11, 13-20, 25, 31-35, 37, and 38 have been amended and claims 36 and 39 have been canceled.  
Response to Arguments
Applicant’s arguments filed on 2/25/2022 regarding 35 U.S.C. 103 rejection of claims 1-20, 25,31-35, 37, and 38 have been fully considered but they are not persuasive for some arguments and moot for others because the arguments do not apply to the current rejection.  Furthermore, based on Applicant’s amendments, new 35 U.S.C. 112(b) rejections are added, as explained below in the 112(b) rejection.  

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued, "According to Yi, ‘[w]hen multiple PRACH resources at different UL frequency are configured, a UE may select its PRACH resource based on at least one of ... UE capability[,] ... UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage ... [or] UE mobility.’ Id.    [0177]-[0180]. As such, Yi describes multiple PRACH configurations corresponding to different bands”; and “However, Yi does not teach or suggest ‘receiving a synchronization signal block (SSB) associated with a first uplink band and a second uplink band, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band,’ as recited in amended independent claim 1. Specifically, Yi describes a first PRACH configuration for NR (a standards specification, not an uplink band) and a second PRACH configuration for LTE (a standards specification, not an uplink band). See Yi   [0009]. Moreover, Yi describes communications in NR or in LTE, however NR and LTE are not the same as a millimeter wave band and a sub-6 gigahertz band. That is, Yi fails to teach or suggest that the PRACH configurations themselves differ for different bands. Additionally, although Yi discusses measuring a downlink pathloss, Yi fails to teach or suggest ‘selecting one of the first uplink band ... or the second uplink band ... for a random access signal based at least in part on a received power level of the SSB received over a downlink band satisfying a threshold for a downlink pathloss,’ as recited in amended independent claim 1 (Pages 11-12 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Yi teaches “receive multiple physical random access channel (PRACH) configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration;” (Office action page 8 and Yi at Paras. 0009-0010); and “LTE band uses relatively lower frequency, and NR band uses relatively higher frequency” (Office action page 3 and Yin at Para. 0193), which shows the LTE band and NR band use different parameters for at least power and also different frequency bands. Yi further teaches “In NR, analog beamforming may be introduced. In case of millimeter wave (mmW), the wavelength is shortened so that a plurality of antennas can be installed in the same area. For example, in the 30 GHz band, a total of 100 antenna elements can be installed in a 2-dimension array of 0.5 lambda (wavelength) intervals on a panel of 5 by 5 cm with a wavelength of 1 cm. Therefore, in mmW, multiple antenna elements can be used to increase the beamforming gain to increase the coverage or increase the throughput” (Para. 0004); “Case 1: UE transmission at low frequency, reception at high frequency (low frequency may be below 6 GHz, and high frequency may be above 6 GHz, e.g. 2 GHz/28 GHz)”; and “Case 4: UE transmission at low/high frequency, reception at high/low frequency” (Paras. 0124 and 0127), ;which shows that NR would utilize frequencies above 6 GHz and LTE would use sub-6 GHz frequencies and these frequencies would be used to by the UE to transmit PRACH signaling, which would be on the uplink.  As stated in the previous Office action, Yi teaches each PRACH configuration includes the random access parameters for each band and a band is selected based on RSRP measurements in relation to a threshold (Office action page 4) and You teaches “when the downlink path loss is less than or equal to a path loss threshold, it indicates that the downlink path loss is relatively low, and the terminal may initiate random access based on a random access configuration of a relatively high frequency band” (Office action page 4).  As Applicant admitted in the prior response “while You describes a downlink pathloss threshold used to select a random access configuration, You specifically discusses initiating a random access procedure using the lower frequency band based on a downlink pathloss being greater than a threshold”, which shows that based on the pathloss, either the first frequency is chosen or the second and the first and second set of random access parameters are based on these first and second frequencies so that based on the pathloss, a frequency and associated parameters would be selected so the combination of Yi and You would teach this limitation.  However, while Yi and You teach that the signals being measured are PSS, SSS, and PBCH, which are well-known in the art to be classified as a SSB, Liu is being incorporated into the rejection to show that it is well-known.
Thus, the combination of references Yi and You teach Applicant’s claim language aside from the SSB.

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-20, 25,31-35, 37, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Applicant’s amended claims 1, 10, 17, and 25 recite “receiving a synchronization signal block (SSB) associated with a first uplink band and a second uplink band, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band”.  Therefore, it is not clear to the Examiner if there is one SSB for both bands or one for each band.  Applicant’s published application at paras. 0021, 0104, and 0130 state “the first SSB associated with the first uplink band … the second SSB associated with the second uplink band”, which suggests that there are two different SSBs rather than just one.  
For purposes of examination, Examiner interprets the claims to read “receiving a first synchronization signal block (SSB) associated with a first uplink band and a second synchronization signal block (SSB) associated with a second uplink band, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band”.  
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 14-20, 25, 31-35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al  (US 2019/0357264 A1) support provided by provisional 62/534225 in view of You et al  (US 2020/0077451 A1) further in view of Liu et al (US 2021/0274538 A1).

Regarding claims 1 and 17, Yi teaches a method/apparatus for wireless communication (Abstract), comprising:
a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: (Para. 0010; UE includes a memory, a transceiver, and a processor, operably coupled to the memory and the transceiver, that controls the transceiver to);
receiving, a synchronization signals associated with a first uplink band and a second uplink band, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band (Paras. 0009-0010, 0079, and 0193; receive multiple physical random access channel (PRACH) configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration; LTE band uses relatively lower frequency, and NR band uses relatively higher frequency; i.e. the NR and LTE bands are different frequencies and the power levels for each band are different and the synchronization signals are the PSS/SSS along with PBCH); 
selecting one of the first uplink band that comprises the millimeter wave band or the second uplink band that comprises the sub-6 gigahertz band for a random access signal based at least in part on a received power level of the synchronization signals received over a downlink band satisfies a threshold (Paras. 0004, 0009-0010, 0124, 0127, and 0177-0179; receiving multiple PRACH configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; When multiple PRACH resources at different UL frequency are configured, a UE may select its PRACH resource based on at least one of the followings. UE capability: Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; i.e. each PRACH configuration includes the random access parameters for each band and a band is selected based on RSRP measurements in relation to a threshold); and 
transmitting a random access signal over one of the first uplink band or the second uplink band based at least in part on the selecting (Para. 0010; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration).
However, while Yi teaches the measuring of pathloss (Para. 0144), he does not specifically disclose a received power level of a signal received over a downlink band satisfying a threshold for a downlink pathloss.
You  teaches a random access method (Abstract).  He further teaches a received power level of a signal received over a downlink band satisfying a threshold for a downlink pathloss (Para. 0010; determining, by the terminal based on a downlink path loss status, to initiate random access based on one of the random access configurations corresponding to the at least two uplink frequency bands may include: obtaining, by the terminal, a downlink path loss, where when the downlink path loss is greater than a path loss threshold, it indicates that the downlink path loss is relatively high, and the terminal may initiate random access based on a random access configuration of a lower frequency band, for example, the terminal may initiate random access based on a first random access configuration, where the first random access configuration corresponds to a first uplink frequency band, the first uplink frequency band is any uplink frequency band in a first uplink frequency band group, the first uplink frequency band group includes at least one uplink frequency band, and a center frequency of each uplink frequency band in the first uplink frequency band group is less than a first preset threshold; or when the downlink path loss is less than or equal to a path loss threshold, it indicates that the downlink path loss is relatively low, and the terminal may initiate random access based on a random access configuration of a relatively high frequency band). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in You  with the teachings as in Yi.  The motivation for doing so would have been to resolve a problem of how to implement network access when two or more uplink frequency bands exist in a 5G system (You  at Abstract).
However, while the combination of references Yi and You teach the synchronization signals including PSS, SSS, and PBCH (Para. 0144), he does not specifically disclose receiving a synchronization signal block (SSB) associated with a first uplink band and a second uplink band.
Liu  teaches a terminal apparatus that communicates with a base station apparatus (Abstract).  He further teaches a received power level of a signal received over a downlink band satisfying a threshold for a downlink pathloss (Fig. 2; Para. 0094; FIG. 2 is a diagram illustrating examples of an SS/PBCH block (also referred to as a synchronization signal block, an SS block, or SSB) and an SS burst set (also referred to as a synchronization signal burst set) according to the present embodiment). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Liu  with the combination of references Yi and You.  The motivation for doing so would have been to enable efficient communication in a wireless communication system (Liu  at Para. 0005).
Regarding claims 2 and 18, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: identifying support for both the first uplink band and the second uplink band, wherein selecting one of the uplink band or the second uplink band is based at least in part on the identified support (Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource).
Regarding claims 3 and 19, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: determining that a channel performance on the downlink band is below a threshold level, wherein the downlink band corresponding to the first uplink band, wherein selecting one of the first uplink band or the second uplink band is based at least in part on the determining (Paras. 0177-0179; Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity).
Regarding claims 4 and 20, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: determining that a transmission metric has exceeded a second threshold; and transmitting a subsequent random access signal over the second uplink band based at least in part on the determining (Paras. 0177-0180; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; i.e. the transmission metric is the RSRP and the second threshold is whether f2 RSRP is low).
Regarding claim 5, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches wherein: the subsequent random access signal comprises a random access preamble or a random access channel (RACH) message, wherein the subsequent RACH message comprises a RACH message 1 associated with a two-step RACH procedure or a RACH message 3 associated with a four-step RACH procedure (Fig. 10; Para. 0183; After sending RAR over multiple beams, the best beam may be reported in Msg3).
Regarding claim 6, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: transmitting uplink data over the second uplink band (Para. 0184; The selected beam for UL transmission may be indicated in RAR for Msg3 transmission).
Regarding claim 8, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: transmitting a subsequent random access signal over the second uplink band (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band/second uplink band is selected to minimize overloading).
Regarding claim 9, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches wherein: the first set of random access parameters comprise one or more of a random access channel (RACH) location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the first uplink band, and the second set of random access parameters comprise one or more of a RACH location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the second uplink band (Para. 0195; PRACH power determination: Different power configuration, e.g., TargetReceivedPower, may be configured per each PRACH resource to address pathloss difference in different frequencies).
Regarding claims 10 and 25, Yi teaches a method/apparatus for wireless communication (Abstract), comprising:
a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: (Para. 0010; UE includes a memory, a transceiver, and a processor, operably coupled to the memory and the transceiver, that controls the transceiver to);
transmitting a synchronization signal block (SSB) associated with a first uplink band and a second uplink band, wherein the first uplink band comprises a millimeter wave band and the second uplink band comprises a sub-6 gigahertz band (Paras. 0009-0010, 0079, and 0193; receive multiple physical random access channel (PRACH) configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration; LTE band uses relatively lower frequency, and NR band uses relatively higher frequency; i.e. the NR and LTE bands are different frequencies and the power levels for each band are different and the synchronization signals are the PSS/SSS along with PBCH); 
receiving a random access signal from a user equipment (UE) over one of the first uplink band or the second uplink band based at least in part on a received power level of a signal received over a downlink band satisfies a threshold (Paras. 0009-0010 and 0177-0179; receiving multiple PRACH configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band; When multiple PRACH resources at different UL frequency are configured, a UE may select its PRACH resource based on at least one of the followings. UE capability: Whether a UE supports Band X or Band Y or supports both UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; i.e. each PRACH configuration includes the random access parameters for each band and a band is selected based on RSRP measurements in relation to a threshold); and 
transmitting a random access signal over one of the first uplink band or the second uplink band using the selected one of the first set of random access parameters or the second set of random access parameters (Fig. 10; Para. 0075; When the network transmits random access response (RAR), the network may signal the frequency of NR to hand over the UE to NR).
However, while Yi teaches the measuring of pathloss (Para. 0144), he does not specifically disclose satisfying a threshold for a downlink pathloss.
You  teaches a random access method (Abstract).  He further teaches satisfying a threshold for a downlink pathloss (Para. 0010; determining, by the terminal based on a downlink path loss status, to initiate random access based on one of the random access configurations corresponding to the at least two uplink frequency bands may include: obtaining, by the terminal, a downlink path loss, where when the downlink path loss is greater than a path loss threshold, it indicates that the downlink path loss is relatively high, and the terminal may initiate random access based on a random access configuration of a lower frequency band, for example, the terminal may initiate random access based on a first random access configuration, where the first random access configuration corresponds to a first uplink frequency band, the first uplink frequency band is any uplink frequency band in a first uplink frequency band group, the first uplink frequency band group includes at least one uplink frequency band, and a center frequency of each uplink frequency band in the first uplink frequency band group is less than a first preset threshold; or when the downlink path loss is less than or equal to a path loss threshold, it indicates that the downlink path loss is relatively low, and the terminal may initiate random access based on a random access configuration of a relatively high frequency band). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in You  with the teachings as in Yi.  The motivation for doing so would have been to resolve a problem of how to implement network access when two or more uplink frequency bands exist in a 5G system (You  at Abstract).
However, while the combination of references Yi and You teach the synchronization signals including PSS, SSS, and PBCH (Para. 0144), he does not specifically disclose receiving a synchronization signal block (SSB) associated with a first uplink band and a second uplink band.
Liu  teaches a terminal apparatus that communicates with a base station apparatus (Abstract).  He further teaches a received power level of a signal received over a downlink band satisfying a threshold for a downlink pathloss (Fig. 2; Para. 0094; FIG. 2 is a diagram illustrating examples of an SS/PBCH block (also referred to as a synchronization signal block, an SS block, or SSB) and an SS burst set (also referred to as a synchronization signal burst set) according to the present embodiment). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Liu  with the combination of references Yi and You.  The motivation for doing so would have been to enable efficient communication in a wireless communication system (Liu  at Para. 0005).
Regarding claim 11, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: receiving a subsequent random access signal over the second uplink band based at least in part on a transmission metric has exceeded a second threshold, wherein the transmission metric exceeding the second threshold is determined by the UE (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band is selected to minimize overloading).
Regarding claim 12, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: receiving uplink data from the UE over the second uplink band (Para. 0184; The selected beam for UL transmission may be indicated in RAR for Msg3 transmission).
Regarding claim 14, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: receiving a subsequent random access signal over the second uplink band (Fig. 10; Para. 0084; UEs supporting both RATs can select one PRACH resource based on loading conditions of each RAT. In other words, each PRACH resource may include optional field of RAT indication and overloading indication so that UEs supporting both RATs may utilize those information for better selection of RAT and PRACH resource; i.e. if the loading is high the other band/second uplink band is selected to minimize overloading).
Regarding claim 15, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: transmitting a first SSB in a first broadcast signal, the first SSB associated with the first uplink band; and transmitting a second SSB in a second broadcast signal, the second SSB associated with the second uplink band, wherein the first broadcast signal comprises a transmission metric that is different from a transmission metric of the second broadcast signal and the transmission metrics of the first broadcast signal and the second broadcast signal comprise at least one of a transmit power level, a beamforming configuration, a time resource, a frequency resource, a time-frequency resource, or any combination thereof (Paras. 0010 and 0195; controls the transceiver to transmit at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration. The first PRACH configuration and the second PRACH configuration include different PRACH power configurations; PRACH power determination: Different power configuration, e.g., TargetReceivedPower, may be configured per each PRACH resource to address pathloss difference in different frequencies).
Regarding claim 16, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches wherein: a first set of random access parameters for the first uplink band comprise one or more of a random access channel (RACH) location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the first uplink band, and a second set of random access parameters for the second uplink band comprise one or more of a RACH location, a target received power, a nominal signal power for downlink measurements, or any combination thereof, for the second uplink band (Para. 0195; PRACH power determination: Different power configuration, e.g., TargetReceivedPower, may be configured per each PRACH resource to address pathloss difference in different frequencies).
Regarding claims 31 and 37, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches wherein selecting one of the first uplink band or the second uplink band further comprises: receiving the SSB over the downlink band, wherein the downlink band corresponds to the first uplink band; and selecting the first uplink band to use to transmit the random access signal based at least in part on the received power level of the SSB being below the threshold (Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).
Regarding claim 32, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: determining that the received power level of the SSB is below the threshold based at least in part on receiving the SSB (Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use and if the UE doesn’t receive the sync signal, it won’t be able to access to corresponding cell).
Regarding claim 33, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: measuring the received power level of the SSB based at least in part on receiving the SSB, wherein selecting to use the first uplink band is based at least in part on measuring the received power level (Paras. 0010, 0074, 0179, 0185, and 0194-0195; a UE may perform both LTE and NR cell search algorithms. As there may be LTE and NR synchronization signals in the same frequency, the UE may attempt to start initial access towards either LTE or NR. When a UE is associated with either LTE or NR, after capability signaled, it may be reconfigured or handed over to the NR or LTE; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use and if the UE doesn’t receive the sync signal, it won’t be able to access to corresponding cell).
Regarding claims 34 and 38, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches wherein transmitting the random access signal comprises transmitting the random access signal over the first uplink band based at least in part on the received power level of the SSB being below the threshold, wherein the downlink band corresponds to the first uplink band (Paras. 0010, 0074, 0179, 0185, and 0194-0195; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).
Regarding claim 35, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  Yi further teaches further comprising: selecting the first uplink band to use to transmit the random access signal based at least in part on the received power level of the SSB being below the threshold, wherein the downlink band corresponds to the first uplink band, wherein transmitting the random access signal is based at least in part on selecting the first uplink band (Paras. 0010, 0074, 0179, 0185, and 0194-0195; UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. Otherwise, the UE may select f2 for less complexity; UE may select PRACH resource based on UE capability (e.g. whether a UE supports SUL or not) and RSRP like radio resource management (RRM) measurement; i.e. the RSRP is measured to determine which frequency band to use).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al  (US 2019/0357264 A1) support provided by provisional 62/534225 in view of You et al  (US 2020/0077451 A1) in view of Liu et al (US 2021/0274538 A1) further in view of Huawei (Huawei et al., "Low frequency assisted high frequency operation on initial access", 3GPP DRAFT, R1-1609448, Oct. 10-14, 2016).
Regarding claim 7, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  
However, while Yi teaches that the communications for the New Radio band is for both downlink and uplink (Para. 0010) and the technique can be used for both downlink and uplink which would then equate to LTE DL and UL (Para. 0032) as well as a UE may be configured with a priority list where in each frequency either LTE or NR is first searched. The priority RAT may be configured per frequency or band or per frequency region (Para. 0080), which would appear to suggest that if LTE was the first uplink band and NR was the downlink band, the mapping would be how each of the band are prioritized based on detecting each RAT’s synchronization signals, the combination of references Yi, You, and Liu do not specifically disclose further comprising: identifying a sync raster mapping between the first uplink band and a downlink band, the downlink band being a different band from the first uplink band; and receiving a downlink sync signal in the downlink band based at least in part on the sync raster mapping.
Huawei teaches a common framework, including for example structure of synchronization signals, for initial access (Introduction).  He further teaches further comprising: identifying a sync raster mapping between the first uplink band and a downlink band, the downlink band being a different band from the first uplink band; and receiving a downlink sync signal in the downlink band based at least in part on the sync raster mapping (Fig. 2; Sec. 2.3; i.e. the UE is configured by the LF carrier to synchronize with the HF carrier so the UE would map the synchronization from the LF carrier to perform synchronization on the HF carrier). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Huawei with the combination of references Yi, You, and Liu.  The motivation for doing so would have been to provide a robust initial access mechanism for HF (Huawei at Sec. 2.1).
Regarding claim 13, the combination of references Yi, You, and Liu teach the limitations of the previous claims.  However, while Yi teaches that the communications for the New Radio band is for both downlink and uplink (Para. 0010), the synchronization signal are available for both LTE and NR (Para. 0074), and the technique can be used for both downlink and uplink which would then equate to LTE DL and UL (Para. 0032) as well as a UE may be configured with a priority list where in each frequency either LTE or NR is first searched. The priority RAT may be configured per frequency or band or per frequency region (Para. 0080), which would appear to suggest that if LTE was the first uplink band and NR was the downlink band, the mapping would be how each of the band are prioritized based on detecting each RAT’s synchronization signals, the combination of references Yi, You, and Liu do not specifically disclose further comprising: transmitting a synchronization signal over the downlink band based at least in part on a sync raster mapping between the first uplink band and a second downlink band, the downlink band being a different band from the first uplink band, wherein the sync raster mapping is determined by the UE.
Huawei teaches a common framework, including for example structure of synchronization signals, for initial access (Introduction).  He further teaches further comprising: transmitting a downlink sync signal in the downlink band based at least in part on a sync raster mapping between the first uplink band and a second downlink band, the downlink band being a different band from the first uplink band, wherein the sync raster mapping is determined by the UE (Fig. 2; Sec. 2.3; i.e. the UE is configured by the LF carrier to synchronize with the HF carrier so the UE would map the synchronization from the LF carrier to perform synchronization on the HF carrier). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Huawei with the combination of references Yi, You, and Liu.  The motivation for doing so would have been to provide a robust initial access mechanism for HF (Huawei at Sec. 2.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474